Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-14, 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant has filed the terminal disclaimer, cancelled claims 11, 15 and amended the claims in according with the office action dated 05/12/21.  Upon further consideration and comparison with prior art of record (closest reference – Zhang et al. – US 2019/0356463 and Li et al. – US 2020/0052861), applicant’s REMARKS filed on 07/28/21 is agreed to.  Thus, amended claims 1-10, 12-14, 1020 and newly added dependent claims 21-22 are allowed over prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAC V HA/           Primary Examiner, Art Unit 2633